DECISION
This matter is before the court on its own motion for Plaintiffs' failure to respond to Defendant's proposed recommendations, filed January 20, 2011.
On December 3, 2010, the court sent the parties a Journal Entry instructing Plaintiffs to file a written response to Defendant's proposed recommendations by February 2, 2011. The Journal Entry advised that failure to comply with the deadlines set forth therein could result in dismissal of Plaintiffs appeal.
Plaintiffs' deadline has passed and the court has not received the Plaintiffs' written response to Defendant's proposed recommendations or any further communication from Plaintiffs. As a consequence, the court finds that Defendant's proposed recommendations are accepted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Plaintiffs' tax-to-pay for tax year 2008 is $30 and because Plaintiffs have paid their account in full Defendant will issue a refund in the amount of $1,440 with statutory interest.
Dated this ____ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron February 16, 2011, and filed and entered the same day.